His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
In this case plaintiff, then living apart from her husband within the purview of Act 170 of 1912, insured in her own name and clearly for her own benefit the household furniture left in her possession when the husband quitted the connubial domicile, the premiums being paid by her from her earnings as seamstress.
The property having been destroyed by fire, her claim for the insurance money due under the policy is resisted by *234her husband on the ground that it is community asset and therefore should be paid to him.
Opinion and decree, February 19th, 1917.
The proceeds of a policy of 'fire insurance procured and paid for by the wife's earnings under such circumstances constitute “property purchased with the funds thus derived” and belong to her separate estate under the statute. Act 170 of 1912.
The wife claims that the furniture insured was her ■separate property while the husband insists that it belonged to the community. But a determination of that' controversy is not necessary. The proceeds of the insurance policy do not stand in lieu of the property destroyed, the right to receive the former being a matter of contract alone between the insurer and the insured.
U. S. Fire Insurance Co. v. Meyer, No. 6328 of our docket.
The judgment awarding the fund to the wife is correct and it is accordingly affirmed.
Affirmed.